Citation Nr: 1521726	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease with spondylolysis.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right greater trochanteric bursitis (right hip disorder).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served with the Army National Guard and had a period of active duty for training (ACDUTRA) from June 1992 to August 1992, and a period of active duty from January 2005 to May 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2006 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

The Veteran also perfected an appeal regarding the issue of service connection for posttraumatic stress disorder (PTSD).  In a September 2013 rating decision, the RO granted service connection for PTSD, which constitutes a full award of the benefits sought on appeal.  Thus, this matter is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains documents that are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of a higher initial evaluation for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The evidence of record reflects that the Veteran's lumbar degenerative disc disease with spondylolysis was incurred during active duty service.


CONCLUSION OF LAW

Lumbar disc disease with spondylolysis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his lumbar spine disorder was incurred during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333  (Fed. Cir. 2013). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308. 

In this case, service treatment records (STRs) from the Veteran's period of active duty dated in February 2005 reflect that the Veteran complained of hip and groin pain after training, especially on long marches.  The assessment was trochanter bursitis.  In March 2005, he complained of right hip pain shooting down his right leg.  

After active service, during a June 2006 VA examination for the right hip, the Veteran denied having any low back pain.  

An August 2007 VA treatment record reflects that the Veteran had low back pain and right hip pain that was not well-controlled.  An x-ray of the hip was negative; an x-ray of the lumbosacral spine was ordered.  The x-ray revealed grade I spondylolisthesis of the L4 over L5 and probable spondylolysis at this level, and minimal degenerative changes at the L4-5 disc and L4 vertebral body.  

A June 2008 private treatment record from the Tupelo Orthopedic Clinic reflects that the Veteran was referred for right hip pain.  It was noted that that magnetic resonance imaging (MRI) of the right hip showed some calcific bursitis as anticipated.  A MRI of the lumbar spine revealed severe right foraminal stenosis with increased peroneal fat at the L-4 nerve root with right lateral stenosis at L4-5.  The physician opined that the Veteran's main problem was coming from his back and not his hip.

A March 2009 computerized tomography (CT) scan of the lumbar spine revealed bilateral L4 pars interarticularis defect with grade I spondylolisthesis and associated degenerative disc disease at the L4-5 level with a moderate degree of bilateral neural foraminal narrowing.

A September 2010 treatment record from Keesler Air Force Base reflects that the Veteran had degenerative disc disease with radiculopathy and right hip pain.  It was noted that he injured his right hip at Fort Dix in February 2005 during pre-deployment training and that he was diagnosed with bursitis.  He said that he had hip pain during deployment but did not seek medical care.  He said the equipment with the vest and armor made his back and hip worse, but he did not complain because he did not want to be sent back from the deployment.  X-rays of the hips showed no acute abnormalities.  

The report of the November 2011 VA examination indicates that the Veteran reported that he had been diagnosed with L4-5 stenosis since 2008.  He said that the condition occurred during his tour in Afghanistan and that there was no specific injury.  The examination revealed evidence of radiating pain on movement described as central lower lumbar paraspinal muscle pain radiating into the posterior right leg.  The examiner noted L4 and L5 sensory deficits in the right lower extremity.  The examiner did not provide an opinion regarding the etiology of the Veteran's lumbar spine disorder.  

The December 2013 informal Physical Evaluation Board (PEB) proceedings report indicates that the Veteran's lumbar intervertebral disc syndrome (IVDS) began in February 2005 at Fort Dix after pre-deployment training and road marches with full gear.  The PEB found that the condition was incurred or aggravated in the line of duty.  

The Board finds that service connection for lumbar degenerative disc disease with spondylolysis is warranted.  The competent lay and medical evidence links the Veteran's lumbar spine disorder to active duty service.  Significantly, his STRs note complaints of pain radiating from his right hip into his right lower extremity during active duty service in 2005.  At that time, the assessment was right hip bursitis; however, later diagnostic testing revealed that he also had lumbar degenerative disc disease with spondylolysis and severe right lateral stenosis at the L4-5 level.  In June 2008, a private physician opined that the Veteran's main problem was coming from his back and not his hip.  Furthermore, the PEB found that the Veteran's lumbar IVDS was incurred in the line of duty in February 2005, during the Veteran's period of active duty service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbar degenerative disc disease with spondylolysis are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar degenerative disc disease with spondylolysis is granted.


REMAND

A remand is required to obtain another VA examination for the Veteran's right hip disorder.  A VA examination was last conducted in November 2011, over three years ago.  During the April 2015 Board hearing, the Veteran testified that he had increased pain in his right hip.  Because of evidence of worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right hip disorder.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, on remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center, to include the Memphis VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his right hip disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected right trochanteric bursitis.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

If possible, the examiner must attempt to distinguish symptoms due to right trochanteric bursitis from lumbar radiculopathy.  If the symptoms cannot be differentiated, the examiner should so state in the report, and explain why. 

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


